Citation Nr: 0334840	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-01 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for below the left knee 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Houston, 
Texas.  The RO issued a rating decision in November 1999 that 
denied entitlement to service connection for tinea pedis as 
the veteran's claim was not well grounded.  In January 2001, 
the veteran renewed his claim of entitlement to service 
connection for tinea pedis.  The RO issued a rating decision 
in February 2001 which found that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for tinea pedis and denied 
his claim of entitlement to service connection for below the 
left knee amputation.  The veteran indicated disagreement and 
perfected his appeal of these issues.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA includes the right 
for a claimant to have a claim finally denied within July 14, 
1999, to November 9, 2000, readjudicated as long as the 
request was made within two years of the passage of the VCAA.  
That is the case here.  As such, entitlement to service 
connection for tinea pedis is the correct issue on appeal, 
not whether new and material evidence had been received to 
reopen a finally denied claim.

A hearing was held before the undersigned Acting Veterans Law 
Judge in March 2003.  A transcript is of record.


REMAND

The evidence of record indicates that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  
VA's duty to assist requires VA to make reasonable efforts to 
obtain evidence sufficiently identified by the veteran.  See 
38 U.S.C.A. § 5103A (West 2002); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  His SSA records have 
not been obtained and associated with his claims folder.  
Accordingly, a remand is in order.  

Additionally, the evidence of record indicates that the 
veteran was treated for bilateral tinea pedis while on active 
duty and that he had a chronic non-healing ulcer on the left 
foot in 1999.  While a January 2001 medical opinion from a VA 
physician is of record, the statement indicates that the VA 
physician did not have access to the veteran's complete 
medical records.  As such, an examination by a physician with 
access to the veteran's complete medical records is in order.  
See 38 C.F.R. § 3.159(c)(4) (2003).  Additionally, the 
veteran has identified VA treatment records that are not of 
record; reasonable efforts should be made to obtain these 
records.  See 38 C.F.R. § 3.159(c)(2) (2003).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional action, the RO must take this 
opportunity to inform the appellant a full year is allowed to 
respond to a VCAA notice.  

This matter is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent for his service 
connection claim.

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration, including all medical 
records, which pertain to the disability 
or disabilities for which the veteran was 
awarded Social Security Disability 
benefits.

3.  The RO should obtain and associate 
with the veteran's claims folder his VA 
medical records from the VA medical 
facility located in Little Rock, 
Arkansas, from 1966 to 1969, and his VA 
medical records from the VA medical 
facility located in Houston, Texas, from 
February 2001 to the present.

4.  The veteran should then be scheduled 
for a VA examination by the appropriate 
examiner to determine whether it is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
that the veteran has a current foot 
condition that is related to his in-
service 1963 treatment for bilateral tinea 
pedis.  The examiner should also provide 
an opinion as to whether the veteran's 
1999 left foot non-healing ulcer was 
likely (more than 50%), not likely (less 
than 50%), or at least as likely as not 
(50%) related to his in-service 1963 
treatment for bilateral tinea pedis.  If 
any manifested chronic disability cannot 
be medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report.  Send 
the claims folder to the examiner for 
review.

5.  The RO should then readjudicate the 
veteran's service connection claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since January 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



